Name: Commission Regulation (EC) No 2163/1999 of 12 October 1999 determining, for the 1999 marketing year, the estimated loss of income and the estimated level of the premium payable per ewe and per female goat and fixing the second advance payment for this premium
 Type: Regulation
 Subject Matter: accounting;  means of agricultural production;  agricultural structures and production;  farming systems
 Date Published: nan

 Avis juridique important|31999R2163Commission Regulation (EC) No 2163/1999 of 12 October 1999 determining, for the 1999 marketing year, the estimated loss of income and the estimated level of the premium payable per ewe and per female goat and fixing the second advance payment for this premium Official Journal L 265 , 13/10/1999 P. 0018 - 0019COMMISSION REGULATION (EC) No 2163/1999of 12 October 1999determining, for the 1999 marketing year, the estimated loss of income and the estimated level of the premium payable per ewe and per female goat and fixing the second advance payment for this premiumTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheep meat and goat meat(1), and in particular Article 5(6) thereof,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(2), as last amended by Regulation (EC) No 1257/1999(3), and in particular Article 13 thereof,Whereas:(1) Article 5(1) and (5) of Regulation (EC) No 2467/98 provides for the grant of a premium to compensate for any loss of income sustained by producers of sheep meat and, in certain areas, of goat meat. Those areas are defined in Annex I to Regulation (EC) No 2467/98 and in Article 1 of Commission Regulation (EEC) No 1065/86 of 11 April 1986 determining the mountain areas in which the premium for goat meat is granted(4), as amended by Regulation (EEC) No 3519/86(5).(2) Pursuant to Article 5(6) of Regulation (EC) No 2467/98 and to enable an advance payment to be made to sheep meat and goat meat producers, the foreseeable loss of income should be estimated in the light of the foreseeable trend in market prices.(3) Pursuant to Article 5(2) of Regulation (EC) No 2467/98, the amount of the premium per ewe for producers of heavy lambs is obtained by multiplying the loss of income referred to in the second subparagraph of paragraph 1 of that Article by a coefficient expressing the annual average production of heavy lamb meat per ewe producing these lambs expressed per 100 kg of carcase weight. The coefficient for 1999 has not yet been fixed in view of the lack of full Community statistics. Pending the fixing of that coefficient, a provisional coefficient should be used. Article 5(3) of that Regulation also fixes the amount per ewe for producers of light lambs and per female of the caprine species at 80 % of the premium per ewe for producers of heavy lambs.(4) Pursuant to Article 13 of Regulation (EC) No 2467/98, the premium must be reduced by the impact on the basic price of the coefficient provided for in paragraph 2 of that Article. That coefficient is fixed by Article 13(4) at 7 %.(5) In accordance with Article 5(6) of Regulation (EC) No 2467/98, the half-yearly advance payment is fixed at 30 % of the expected premium. In accordance with Article 4(3) of Commission Regulation (EEC) No 2700/93(6), as last amended by Regulation (EC) No 1410/1999(7), the advance payment is to be paid only if it is equal to or greater than EUR 1.(6) Regulation (EEC) No 1601/92 provides for the application of specific measures relating to agricultural production in the Canary Islands. Those measures entail the grant of a supplement to the ewe premium to producers of light lambs and she-goats on the same conditions as those governing the grant of the premium referred to in Article 5 of Regulation (EC) No 2467/98. Those conditions provide that Spain is authorised to pay an advance on the said supplementary premium.(7) For budgetary reasons, the second advance to the premium may not be paid before 16 October 1999.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1The difference, which is hereby estimated between the basic price, reduced by the impact of the coefficient laid down in Article 13(2) of Regulation (EC) No 2467/98, and the foreseeable market price for 1999, is EUR 143,785 per 100 kg.Article 21. The estimated amount of the premium payable per ewe is as follows:- producers of heavy lambs: EUR 22,545,- producers of light lambs: EUR 18,036.2. Pursuant to Article 5(6) of Regulation (EC) No 2467/98, the second advance that the Member States are authorised to pay to producers shall be as follows:- producers of heavy lambs: EUR 6,764 per ewe,- producers of light lambs: EUR 5,411 per ewe.Article 31. The estimated amount of the premium payable per female of the caprine species in the areas designated in Annex I to Regulation (EC) No 2467/98 and in Article 1 of Regulation (EEC) No 1065/86 is EUR 18,036.2. Pursuant to Article 5(6) of Regulation (EC) No 2467/98, the second advance which the Member States are authorised to pay to goat meat producers located in the areas designated in paragraph 1 shall be EUR 5,411 per female of the caprine species.Article 4Pursuant to Article 13(3) of Regulation (EEC) No 1601/92, the second advance on the supplementary premium for the 1999 marketing year for producers of light lambs and she-goats in the Canary Islands within the limits provided for in Article 1(1) of Council Regulation (EEC) No 3493/90(8) shall be as follows:- EUR 1,353 per ewe in the case of producers referred to in Article 5(3) of Regulation (EC) 2467/98,- EUR 1,353 per she-goat in the case of producers referred to in Article 5(5) of Regulation (EC) 2467/98.Article 5This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 16 October 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 312, 20.11.1998, p. 1.(2) OJ L 173, 27.6.1992, p. 13.(3) OJ L 160, 26.6.1999, p. 80.(4) OJ L 97, 12.4.1986, p. 25.(5) OJ L 325, 20.11.1986, p. 17.(6) OJ L 245, 1.10.1993, p. 99.(7) OJ L 164, 30.6.1999, p. 53.(8) OJ L 337, 4.12.1990, p. 7.